Case 2:19-cv-00534-SPC-NPM Document 34 Filed 05/08/20 Page 1 of 2 PageID 113



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

IN RE: PERSEVERANCE MARINE,
LLC


PERSEVERANCE MARINE, LLC,

               Petitioner,
                                                            Case No.: 2:19-cv-534-FtM-38NPM
                                                 /

                                                ORDER1

        Before the Court is United States Magistrate Judge Nicholas P. Mizell’s Report and

Recommendation (“R&R”). (Doc. 33). Judge Mizell recommends granting Petitioner’s

motion for default judgment. Neither Petitioner nor any claimant timely objected, so the

matter is ripe.

        A district judge “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.”                    28 U.S.C. § 636(b)(1); see also

Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir. 1982). Without a specific objection,

the judge need not review factual findings de novo. 28 U.S.C. § 636(b)(1); see also

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993). But the district court reviews

legal conclusions de novo, even without an objection. Cooper-Houston v. S. Ry., 37 F.3d

603, 604 (11th Cir. 1994).

        After a careful, complete, and independent examination of the file, the Court

accepts and adopts Judge Mizell’s well-reasoned R&R in full.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00534-SPC-NPM Document 34 Filed 05/08/20 Page 2 of 2 PageID 114



      Accordingly, it is now

      ORDERED:

      1. The Report and Recommendation (Doc. 33) is ACCEPTED and ADOPTED

          and the findings incorporated herein.

      2. Petitioner’s Motion for Entry of Final Default Judgment for Exoneration from

          Liability Against All Claimants Not Filing a Claim in This Action (Doc. 32) is

          GRANTED.

      3. The Clerk is DIRECTED to enter a default judgement in favor of

          Perseverance Marine, LLC, as owner of the 16’ 2009 Nautica tender, hull

          identification number PTJ6074E909, her engines, tackle, and appurtenances,

          against all Claimants who have not timely filed claims or answers in response

          to the Petition for Exoneration From or Limitation of Liability (Doc. 1).

      4. As this appears to resolve the case, Petitioner is DIRECTED to file a notice on

          whether the Court can close the file on or before May 22, 2020. The failure

          to file a notice will result in the case being closed without further notice.

      DONE and ORDERED in Fort Myers, Florida this 8th day of May, 2020.




Copies: All Parties of Record




                                             2
